Title: From Thomas Jefferson to Steuben, 10 March 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council March 10th. 1781.

Since writing my letter of this day’s date, yours of yesterday has come to hand. The orders to the Counties which were to reinforce General Muhlenberg were that their detachments should be with him ‘Capos;on the fifth or at farthest the sixth’. On receipt of the Letter of the 8th. informing us of the almost total deficiency of New-Kent, we ordered 164 men from Chesterfield and 187 from Dinwiddie to  be immediately assembled and marched to General Muhlenberg’s head-quarters. We can only be answerable for the orders we give, and not for their execution. If they are disobeyed from obstinacy of spirit or want of coercion in the laws it is not our fault. We have done what alone remained for us to do in such case. We have ordered other Militia from other Counties.
The Quarter-master applied to us on the subject of Horses required. He was furnished with impressing powers. He again applied for Militia to aid him in the execution of the powers. We did not think proper to resign ourselves and our Country implicitly to the demands of a Quarter-master, but thought we had some right of Judgment left to us. We knew that an armed force to impress horses was as unnecessary as it was new. The fact has been that our Citizens have been so far from requiring an armed force for this purpose, that they have parted with their Horses too easily by delivering them to every man who said he was riding on public business and assumed a right of impressing. When therefore the militia have on their hands a sufficiency of real Calls to duty, we did not think it proper to harrass them in Cases where we had reason to suspect they were not wished by the Quarter-master as Militia, but as servants. It was mentioned to the Quarter-master that in our opinion he could and should do but little in this neighbourhood and that of Petersburg, which had been drained by constant impresses; nevertheless we furnished him with blank powers to be exercised where he pleased. I have laid your letter before the Assembly according to your desire.
I have the honor to be with very great respect Sir your most obedt. humble servt.,

Th: Jefferson

